Citation Nr: 0515206	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether a notice of disagreement with respect to a rating 
decision dated January 27, 2000, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to August 
1981 and from March 1988 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran was granted service connection for a scar, status 
post bunionectomy of the right great toe by way of a rating 
decision dated in May 2000.  He was assigned a noncompensable 
disability rating for the scar.  The veteran submitted a 
notice of disagreement (NOD) with the noncompensable rating 
in March 2001.  The veteran was issued a statement of the 
case (SOC) in January 2002, but there is no indication in the 
claims file that he has submitted a substantive appeal in 
regard to this issue.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004); Roy 
v. Brown, 5 Vet. App. 554 (1993).  As there is no evidence of 
the veteran having submitted a substantive appeal, the Board 
does not have jurisdiction over this issue.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus that is 
attributable to his military service.  

2.  Notice of a January 27, 2000, rating decision was mailed 
to the veteran on February 25, 2000.

3.  Correspondence, mailed from the veteran to his 
representative at the RO, was received by the representative 
on February 23, 2001.

4.  The correspondence from the veteran, styled as a notice 
of disagreement in regard to a higher rating for back and 
right shoulder issues, was received at the RO on March 8, 
2001.  


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  A notice of disagreement, with respect to a rating 
decision dated January 27, 2000, was not timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302, 20.304, 20.305, 20.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Background

The veteran served on active duty from October 1971 to August 
1981, and from March 1988 to January 1999.  The veteran's 
service medical records (SMRs) for his first period of 
military service have not been located.  The SMRs from his 
Reserve service from 1983 to 1988 and his second period of 
service, from March 1988 to January 1999, are associated with 
the claims file.

The SMRs do not reflect any diagnosis of diabetes mellitus.  
The veteran was noted to have elevated glucose levels on 
several laboratory studies conducted in August 1989.  There 
were no further SMR entries that indicated an abnormal 
glucose level.  Further, there were no urinalysis results 
showing any evidence of sugar in the urine.

The veteran was afforded multiple periodic physical 
examinations from February 1983 to September 1998.  He did 
not list any complaints of symptoms associated with diabetes 
mellitus and no comments to that effect were made by any of 
the examiners.  The veteran was referred for a Nutritional 
Medicine Flight consultation in December 1996.  The 
consultation form had three choices for the reason for the 
consultation to include weight reduction, 
cholesterol/triglycerides, and diabetes.  The veteran's 
consult was for weight reduction/cholesterol.  

The first reference to diabetes from the veteran was 
contained in a January 2001 submission when he submitted 
additional medical records as part of a claim for an 
increased evaluation for several service-connected 
disabilities.  At that time he included the results of 
several laboratory studies that showed an elevated level of 
glucose.  One was from January 1998, a time when he was still 
on active duty.  The other results were dated from October 
through December 2000.  There was no accompanying diagnosis 
of diabetes.

The veteran submitted additional medical records in March 
2001.  Of note is a clinical entry from K. Polizzi, M.D., 
dated in October 1999.  Dr. Polizzi reported that the 
veteran's blood work was reviewed.  His glucose level was 
said to be normal.  Another report, submitted by a J. Kuz, 
M.D., and dated in September 2000, noted that the veteran's 
systems were positive for hypertension, hepatitis, and 
arthritis.  The veteran related a family history of diabetes 
but there was no diagnosis of diabetes for the veteran.

The veteran submitted a statement, that was received in March 
2001, styled as an "appeal" of his disability benefits for 
"diabetes (hypertension)."  He said that he had had 
frequent headaches.  He also said that diabetes was never 
addressed while on active duty but he had had high glucose 
levels.  He said that his mother, grandmother, and sister, 
among other relatives, all had diabetes.  He said that he had 
been prescribed Glucophage by J. Divic, M.D., on February 26, 
2001.  

The RO wrote to the veteran in April 2001 and informed him 
that his service-connected hypertension was a separate issue 
from diabetes.  The RO informed the veteran that they would 
review his claim for completeness to include where he 
reported treatment and any medical evidence submitted.  The 
veteran was told he would be informed if additional medical 
evidence was needed and that he would be scheduled for a VA 
examination if one was necessary.  The veteran was told that 
he needed to submit evidence showing a diagnosis of diabetes, 
medical evidence showing when the condition was diagnosed, 
and evidence relating his condition to his military service.  
Finally, the veteran was informed that he should submit any 
evidence right away.

The veteran submitted additional medical evidence that was 
received in May 2001.  Pertinent to this issue was a 
statement from Dr. Divic that was prepared to assist the 
veteran's application for disability benefits.  Dr. Divic 
said that the veteran had non-insulin dependent diabetes 
mellitus with an onset of February 2001.  He did not provide 
any opinion that the veteran's diabetes was related to the 
veteran's military service.

The veteran was afforded a VA examination in March 2002.  The 
results of the examination were not pertinent to this issue.

Additional private medical evidence was received in June 
2002.  The evidence showed several glucose level tests where 
the results were considered to be in the high range.  The 
veteran also submitted evidence that he was taking 
Glucophage.

The veteran was afforded a VA examination in August 2003.  
The examiner noted that he had reviewed the veteran's claims 
file.  The examiner remarked that the veteran had random 
blood sugar tests done as a part of his separation physical.  
The veteran's glucose was slightly elevated at the time.  He 
said apparently, or presumptively, it was likely that this 
was a non-fasting blood sugar and that no glucose tolerance 
testing was done.  The examiner confirmed the diagnosis of 
adult onset diabetes mellitus, non-insulin dependent, type 
II.  The examiner also reported that the veteran was 
approximately 80-90 pounds overweight.  He said that it was 
highly unlikely that the veteran's diabetes was related to 
service.  He noted that there may have been random samples of 
blood glucose levels but there were no fasting blood levels 
that would indicate that he was a diabetic while in service.  

The veteran submitted additional private medical records that 
contained several laboratory study results from 2002 that 
documented a continued elevated glucose level.  

The veteran's substantive appeal was received in October 
2003.  The veteran noted several of his relatives, to include 
his mother, sister, and two brothers, had type II diabetes.  
He also included some generic information regarding diabetes 
in general, as well as a newspaper clipping from a local 
paper.  The veteran alleged that he experienced increased 
thirst and frequent urination in service but that these were 
not something that he went to sick call for.  He also opined 
that his headaches in service were an indicator that there 
was something wrong that could not be controlled and that 
they could be related to his diabetes.  He felt that his 
laboratory tests in service should have been addressed 
sooner.

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In 
addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The Board notes that for diabetes to be considered manifest 
to a compensable degree, the diagnosed condition would have 
to be managed by a restricted diet.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset the Board notes that the SMRs for the veteran's 
period of military service from October 1971 to August 1981 
have not been obtained and associated with the claims file.  
Efforts to locate the records have been unsuccessful to this 
time.  Although those SMRs are not of record, the veteran's 
SMRs for the period from 1983 to 1999, nearly 16 years of 
SMRs, are associated with the claims file.  As diabetes is 
considered a chronic disease, the information from the SMRs 
that is associated with the claims file is sufficient in this 
particular instance to allow for the adjudication of the 
claim.  Further, the veteran has not alleged that he was 
diagnosed with diabetes at any time during his earlier period 
of service.

The veteran's SMRs of record do not show any diagnosis of 
diabetes.  Further, there is no evaluation for the condition.  
The veteran had an early period of elevated glucose levels in 
1989.  However, there is no indication of any continuity of 
those findings during the approximately next 10 years of 
service.  The veteran had levels within the normal range on 
tests done in 1992, 1996, and 1997.  The veteran submitted a 
glucose level done in January 1998, when he was on active 
duty, which showed an elevated level.  However, his SMRs 
contain a later test, from June 1998, that showed a value 
within the normal range.

The veteran underwent a number of physical examinations from 
1983 to 1998.  He did not report any symptoms of increased 
thirst or frequency of urination.  His several urinalyses did 
not show any evidence of glucose in his urine.  He did not 
report any symptoms at the time of his retirement physical 
examination.  He was also evaluated for weight loss and 
cholesterol reduction in service.  The issue of diabetes was 
not addressed.

The first post-service evidence of diabetes is contained in a 
submission from the veteran dated in February 2001.  This 
coincides with a later submission from Dr. Divic who said 
that the veteran was diagnosed with diabetes mellitus with an 
onset in February 2001.  

The veteran did submit evidence of elevated glucose levels 
beginning in the latter part of 2000.  However, this was 
after Dr. Polizzi reported that the veteran had a normal 
glucose level in October 1999.  

The August 2003 VA examiner reviewed the veteran's claims 
file and determined that the veteran's diabetes was not 
related to his service and did not have its onset in service, 
despite the veteran's several test results that indicated 
elevated glucose levels.

In reviewing all of the evidence of record, the Board finds 
that it does not support a grant of service connection for 
diabetes mellitus.  The SMRs do not show any evidence of 
diabetes mellitus in service.  The medical evidence of record 
shows that there was no firm diagnosis of diabetes until 
February 2001, although the veteran was found to have 
elevated glucose levels in late 2000.  There is no evidence 
to show that the veteran's diabetes was present to a 
compensable level within one year of his retirement from 
service.  Finally, there is no medical evidence of record to 
show that the veteran's current diagnosis of diabetes 
mellitus is related to his service.  In fact, the opinion 
evidence of record indicates that it is unlikely that 
diabetes is related to the veteran's military service.  In 
light of the lack of evidence to show diabetes in service, 
that it was manifest to a compensable degree within one year 
after service, or that the current diagnosis is traceable to 
service, the veteran's claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Timeliness of Notice of Disagreement

The Board notes that appellate review will be initiated by a 
NOD and completed by a substantive appeal.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  In 
addition, a NOD shall be filed within one year from the date 
of the mailing of notice of the result of initial review or 
determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a) (2004).  Such notice must be in writing and be 
filed with the activity which entered the determination, 
usually referred to as the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R. §§ 20.201, 
20.300 (2004).  A NOD postmarked before the expiration of the 
one-year period will be accepted as timely filed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305 (2004).  
Further, the NOD may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301 (2004).  

The Board further notes that a valid NOD must contain "terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  See 
Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) 
(citing to 38 C.F.R. § 20.201).  

In this case, the veteran submitted his original claim for 
disability compensation benefits in February 1999.  The 
veteran executed a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, in favor 
of The American Legion as his representative, in October 
1998.

The veteran was granted service connection for several 
issues, inter alia, to include right shoulder tendonitis, a 
low back disorder, and hypertension, by way of a rating 
decision dated January 27, 2000.  Notice of the rating action 
was provided on February 25, 2000.

The notification letter included a separate page that 
informed the veteran of his procedural and appellant rights 
on VA Form 4107.  The form advises that a claimant may appeal 
a determination to the Board.  To appeal, the claimant must 
send to the AOJ a NOD within one year from the date of the 
letter that accompanied the form.  The form further provides 
that the NOD should tell the RO that the claimant wishes to 
appeal.

The veteran was granted service connection for a scar, status 
post bunionectomy of the right great toe, and a bunion of the 
left great toe by way of a rating decision dated in May 2000.  
Notice of the rating action was provided on May 15, 2000.

The veteran submitted a statement and additional medical 
evidence to his representative in January 2001.  The 
representative, in turn, submitted an informal claim for 
increased evaluations for a low back syndrome, right shoulder 
tendonitis, hypertension, residuals of a right bunionectomy, 
headaches, and bunion of the left great toe in January 2001.  
Neither the veteran, nor his representative, expressed any 
disagreement with any prior rating actions.  

Associated with the claims file are two statements from the 
veteran, with supporting evidence, dated February 21, 2001.  
One statement addressed the issue of his low back disorder; 
the second statement addressed the issue of his right 
shoulder tendonitis.  At the beginning of each statement the 
veteran said that he wanted to appeal his disability benefits 
for his back/right shoulder disabilities and he referenced 
the February 25, 2000, award letter.  The two statements, and 
the supporting evidence, were submitted to the RO through a 
statement from his representative that was dated March 6, 
2001.  The representative's statement, and the veteran's 
statements, were date stamped as received at the RO on March 
8, 2001.

The veteran submitted additional medical evidence in support 
of his diabetes claim in May 2001.  Included with that 
submission were copies of certified mail forms that showed 
that the veteran mailed a submission to:

Department of Veterans Affairs
Patrick McNamara Building
417 Michigan Avenue, Room 1210
Detroit, MI 48226

The date of the mailing was February 21, 2001.  The signed 
receipt shows that the material was received at the 
destination, and signed for, on February 23, 2001.

The Board notes that the submission from the veteran 
addressing his right shoulder disability has a date stamp 
from the veteran's representative.  The date stamp shows that 
submission was received by the veteran's representative on 
February 23, 2001, the same date the material was received at 
the mailroom.  Thus, the veteran's representative was in 
receipt of the NOD prior to the expiration of the one-year 
period.

The RO wrote to the veteran in January 2002.  The RO noted 
that the veteran had written to express his disagreement with 
the January 27, 2000, rating decision.  The RO informed the 
veteran that his NOD was received on March 8, 2001.  This 
date was beyond the one-year period allowed for following the 
date of the notification letter, February 25, 2000.  
Accordingly, his NOD was untimely and the prior decision was 
now final.  The veteran was furnished with a notice of 
appellant rights, VA Form 4107.

The veteran submitted his NOD with the RO's determination 
that his disagreement with the January 27, 2000, rating 
decision was untimely.  The veteran said that he appealed the 
date of receipt of his appeals for his right [great toe] 
bunionectomy, left [great toe] bunion problems, diabetes 
(hypertension), back problems, and right shoulder problems.  
He noted that he had included a copy of his receipts from the 
Postal Service that showed that he mailed his submission on 
February 21, 2001, and that it was signed for on February 23, 
2001.  He asserted that the RO was incorrect to say that his 
NOD was received on March 8, 2001.

The veteran was issued a statement of the case (SOC) in 
August 2003.  The SOC noted the sequence of events involved 
in this issue.  The January 27, 2000, rating decision, the 
February 25, 2000, award letter, and NOD, dated February 21, 
2001, and received on March 8, 2001.  The SOC informed the 
veteran that his NOD, as addressed to Room 1210, was 
delivered to his representative.  It was not opened and 
reviewed by the RO.  The NOD was not sent to the RO.  
Further, the NOD was not submitted to the RO within the one-
year period.  

The veteran submitted a statement, dated in September 2003, 
wherein he said he had only recently become aware that mail 
he addressed to the VA and Room 1210 was sent to his 
representative's office first.  He said he was also shocked 
to find out that it took his representative two weeks to 
forward items to the RO.

The veteran's substantive appeal was received in October 
2003.  He again noted that he was not aware that, by 
including Room 1210 in the address, he was sending 
submissions to his representative instead of the RO.  He 
asserted that his February 2001 submission was received at 
the RO mailroom and signed for at the mailroom.  He argued 
that his submission did not indicate the name of his 
representative anywhere and that the RO should have opened 
the mail.  He further asserted that if the room number had 
not been on the envelope, then the RO would have opened it 
and received his NOD in a timely manner.  He conceded that 
his mail was addressed to Room 1210, the designated room for 
his representative.  He said that he was being penalized 
because someone at the VA mailroom sent his documents to his 
representative, rather than opening them.

The veteran's arguments are not persuasive.  The evidence of 
record shows that the RO issued a rating decision on January 
27, 2000.  Notice of the rating action, along with appellate 
rights, was provided to the veteran on February 25, 2000.

The first submission from the veteran, subsequent to the 
February 25, 2000, letter, was in January 2001.  He provided 
evidence to his representative that was later transmitted to 
the RO that same month as an increased rating claim.  There 
was no indication of any intent to appeal the January 2000 
rating decision.

The veteran drafted a NOD, dated February 21, 2001, and 
mailed it to his representative at the RO that same date.  
The submission was received at the RO, as indicated on the 
signed receipt furnished from the Postal Service, on February 
23, 2001.  The submission was later received by the veteran's 
representative that same date, as indicated by the 
representative's date stamp.  The representative did not 
present the NOD to the RO until March 8, 2001.  This was 
beyond the one-year period allowed for the veteran to have a 
timely NOD. 

Even the representative's letter, used to transmit the NOD, 
was not dated until March 6, 2001.  There is no dispute of 
that fact by the veteran, or his representative.  

The veteran's argument about how the mailroom should have 
opened up the envelope are not prevailing.  The VA is not 
authorized to open mail addressed to a veteran's 
representative.  The veteran's designation of the 
representative's room on the envelope was just as effective 
as including the full name and description of the 
representative as a line item on the address.  Moreover, the 
handling of the envelope did not prejudice the veteran.  It 
was submitted to the representative the same day it was 
received.

The veteran's representative acknowledged receipt of the NOD 
the same day it was delivered to the VA mailroom.  
Nevertheless, it was not presented to the RO until after the 
deadline for filing a NOD.  See generally Shields v. Brown, 
8 Vet. App. 346 (1995), Townsend v. Brown, 9 Vet. App. 258 
(1996).

The Board notes that the RO's address was prominently 
displayed at the top of each item of correspondence sent to 
the veteran.  A room number does not appear within the 
address.  There is nothing in the claims file that suggests 
that the veteran was informed by the RO to send his NOD to 
his representative.  The appellate rights advisement told the 
veteran to send his NOD to "this office," meaning the RO 
that had informed him of the adverse decision.  In short, 
while the veteran had his NOD postmarked within the time 
period allowed, it was not sent to the AOJ that denied his 
claim.  Instead, it was sent to his representative.  It was 
not until March 6 that the representative prepared 
correspondence to forward the NOD to the AOJ.  This was not a 
timely submission.  In light of the evidence described above, 
the Board finds that the veteran failed to submit a timely 
NOD with the January 27, 2000, rating decision.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp 2004).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

The RO initially wrote to the veteran in April 2001 and 
informed him of the information and/or evidence required to 
substantiate a claim for service connection for diabetes.  He 
was informed of what the RO would do in the development of 
the claim, what he was required to do and that he should 
submit evidence in support of his claim.  

In regard to the timeliness of the NOD, the RO informed the 
veteran in January 2002 that the NOD was not timely filed.  
The letter explained how the letter was received beyond the 
one-year period following the notice provided on February 25, 
2000.

The veteran responded to the April 2001 letter by submitting 
additional medical evidence in support of his claim.  He also 
responded to the January 2002 letter by noting his prior 
submission of certified mail receipts as indicative of a 
timely filed NOD.

The June 2003 rating decision and September 2003 SOC provided 
a full explanation as to why the evidence failed to 
substantiate a claim for service connection for diabetes.  In 
addition, the August 2003 SOC provided a detailed explanation 
as to why the evidence of record did not support the 
veteran's contention that he had filed a timely NOD.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that his diabetes mellitus is related 
to service.  The veteran was kept informed of the evidence 
developed by VA.  The veteran was also informed that he 
needed to submit evidence to show that he had filed his NOD 
within the one-year appeal period.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Mayfield v. Nicholson, 205 WL 957317 (Vet. App.).  
(Although all notices required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran has submitted private medical 
records in support of his claim.  He was afforded a VA 
medical examination.  He also submitted receipts from the 
Postal Service.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is any outstanding pertinent evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

A notice of disagreement with a January 27, 2000, rating 
decision was not timely filed; the appeal of this issue is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


